Citation Nr: 0802428	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the character of the appellant's discharge from 
military service from October 20, 1972, to September 29, 
1975, is a bar to the receipt of Department of Veterans 
Affairs (VA) benefits.  

2.  Whether the appellant's period of service dated July 27, 
1972, to October 19, 1972, establishes eligibility to 
nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant had military service from July 1972 to 
September 1975, including periods of active duty and active 
duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 administrative decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which proposed to discontinue the veteran's 
previously-awarded nonservice-connected pension benefits due 
to a finding of ineligibility based on the character of his 
discharge.  The appellant subsequently initiated and 
perfected an appeal of this determination.   In August 2007, 
the appellant and his spouse testified before the undersigned 
Veterans Law Judge, seated at the RO.  


FINDINGS OF FACT

1.  The appellant was discharged from active duty with an 
undesirable discharge; that is, under other than honorable 
conditions.  

2.  The appellant was subject to 8 non-judicial punishments, 
including loss of both pay and rank, for such offenses as 
unauthorized absences and insubordination.  

3.  The appellant's offenses committed during service were 
not minor and were willful and persistent; additionally, he 
was not insane at the time of the commission of these 
offenses.  

4.  The appellant's full-time duty between July 27, 1972, and 
October 19, 1972, was performed as a member of a reserve 
component of the Armed Forces, and thus constitutes active 
duty for training.  


CONCLUSIONS OF LAW

1.  The appellant's other than honorable discharge due to 
willful and persistent misconduct is dishonorable for VA 
purposes and is therefore a bar to VA compensation benefits.  
38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 
(2007).  

2.  The appellant's military service between July 27, 1972, 
and October 19, 1972, does not qualify him as a veteran and 
does not make him eligible for such VA benefits as 
nonservice-connected pension.  38 U.S.C.A. §§ 101(2), (21-
27), 5303 (West 2002); 38 C.F.R. §§ 3.12-13 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which imposed additional duties on VA to notify and 
assist claimants for VA benefits.  However, there are some 
claims to which VCAA does not apply.  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  Among such cases are those that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veterans Claims (Court) 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if for 
example a veteran with only peacetime service sought pension, 
no level of assistance would help the veteran prove the 
claim; and if VA were to spend time developing such a claim, 
some other veteran's claim where assistance would be helpful 
would be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 
2000) (statement of Senator Rockefeller).  

The Board first notes that the issues currently on appeal 
turn on statutory interpretation.  See Smith.  Thus, because 
the law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.); VAOPGCPREC 5-2004.  As such, no further 
action is required pursuant to the VCAA.



I. Character of discharge - October 1972 to September 1975

The claimant appeals an August 2003 RO administrative 
decision which determined the character of his discharge 
serves as a bar for the award of VA compensation benefits; 
specifically, the appellant has filed a claim for various VA 
benefits, including nonservice-connected pension.  In order 
to qualify for VA benefits, a claimant must demonstrate that 
he has the status of a "veteran."  Cropper v. Brown, 6 Vet. 
App. 450, 452 (1994) (citing Aguilar v. Derwinski, 2 Vet. 
App. 21 (1991) and 38 U.S.C.A. § 1110).  A person seeking to 
establish veteran status must do so by a preponderance of the 
evidence, and the benefit-of-the-doubt doctrine, 38 U.S.C.A. 
§ 5107(b), is not applicable to that determination of status.  
See Aguilar, supra.  

A discharge or release under other than honorable conditions 
(OTHC) is considered to have been issued under dishonorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious, or unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(d)(4) 
(2007).  In Cropper, the United States Court of Appeals for 
Veterans Claims (Court) held that 38 U.S.C. § 5303(b) 
requires "that the insanity must be such that it legally 
excuses the acts of misconduct" and that "there must be a 
causal connection between the insanity and the misconduct" 
in order to demonstrate that a claimant's OTHC discharge 
should not act as a bar to the grant of veterans' benefits.  
Cropper, 6 Vet. App. at 453-54.

In the present case, the appellant was given an undesirable 
discharge by a military administrative review board which 
found he was unfit for service secondary to "frequent 
involvement of a discreditable nature with military 
authorities."  The appellant was found to have been given 8 
non-judicial punishments for a variety of offenses, including 
unauthorized absences, absences without leave, and 
insubordination.  He had previously been reduced in rank and 
forfeited pay.  

The appellant argued that he was dealing with various 
personal problems, including a failing marriage and concern 
with his newborn child, during his time in service.  He has 
also more recently alleged that his conduct was the result, 
in part, of undiagnosed multiple sclerosis, which impaired 
his cognitive and neurological functioning.  Post-service 
medical records confirm the veteran was diagnosed with 
multiple sclerosis in the late 1990's, approximately 20 years 
after military service.  He has also submitted an August 2007 
medical opinion letter from a private physician suggesting 
some of the veteran's symptoms during service "possibly 
could reflect the initial manifestations of [multiple 
sclerosis]."  

As noted above, conduct will not be considered willful and 
persistent if the appellant was insane at the time of the 
commission of the offenses in question.  See Cropper, supra.  
However, the Board finds no evidence the appellant was insane 
at the time of his various offenses that resulted in his OTHC 
discharge.  Even assuming the appellant first developed 
multiple sclerosis during military service, he was not found 
to be incompetent and/or insane at any time during military 
service.  His actions did not appear to be motivated by 
delusions and/or psychoses; rather, he was fixated on 
familial hardships, and wished to be with his wife and child 
to address familial issues.  The service medical records 
indicate no impairment of psychiatric functioning during the 
veteran's period of military service.  

In regard to the minor-offense exception noted above, the 
Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), 
determined that "offenses that would interfere with [the] 
appellant's military duties, indeed preclude their 
performance...could not constitute a minor offense."  In the 
present case, the Board finds that the appellant's offenses, 
including unauthorized absences, are beyond minor, as they 
clearly interfered with his military duties and resulted in 
significant military punishments, including loss of rank and 
pay.  Additionally, they were numerous, resulting in 8 non-
judicial punishments, reflecting a persistent pattern of 
misconduct.  Consequently, these offenses cannot constitute 
mere minor offenses.  Id; see also Cropper at 452-453.  The 
appellant's absences and other offenses were accomplished by 
his own volition and were repetitive, thereby constituting 
misconduct that was both willful and persistent.  Moreover, 
as mentioned, there is no probative evidence that he was 
insane or otherwise exhibiting psychiatric impairment at the 
time he committed these acts.  See 38 C.F.R. § 3.12(b) 
(2007).  

For these reasons, the Board concludes the appellant's period 
of active duty dated October 20, 1972 to September 29, 1975, 
ended with an other than honorable discharge due to willful 
and persistent misconduct, and such period of service is 
dishonorable for VA purposes and is a bar to VA compensation 
benefits, including nonservice-connected pension.  

II. Benefits eligibility based on service between July 1972 
and October 1972

The appellant also seeks a determination whether his period 
of service dated July 27, 1972 to October 19, 1972, 
establishes eligibility for nonservice-connected pension 
benefits.  As noted above, in order to qualify for VA 
benefits, a claimant must demonstrate that he has the status 
of a "veteran."  Cropper v. Brown, 6 Vet. App. 450, 452 
(1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) 
and 38 U.S.C.A. § 1110).  A person seeking to establish 
veteran status must do so by a preponderance of the evidence, 
and the benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), 
is not applicable to that determination of status.  See 
Aguilar, supra.  

Eligibility for nonservice-connected pension, as with most VA 
benefits, requires a claimant be a veteran with wartime 
service.  Pursuant to 38 U.S.C.A. § 101(2),

"[t]he term 'veteran' means a person who served 
in the active military, naval, or air service, 
and who was discharged or released therefrom 
under conditions other than dishonorable."  See 
also 38 C.F.R. § 3.12(a) (2007).  

In the present case, as already noted above, the appellant 
was found to have had other than honorable service from 
October 20, 1972, to September 29, 1975, disqualifying him 
from most VA benefits.  However, service records confirm he 
also had a period of service from July 27, 1972, to October 
19, 1972, from which he was given an honorable discharge.  
The Board notes that this service was during a period of war 
and would otherwise qualify him for nonservice-connected 
pension benefits.  See 38 C.F.R. § 3.2(f) (2007).  

Entitlement to benefits is determined by character of 
discharge at completion of unbroken service, i.e., where a 
conditional discharge was issued, the entire period of 
service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of active service.  See 38 C.F.R. § 3.13(b) 
(2007).  A discharge to reenlist is a conditional discharge 
if it was issued during the Vietnam Era, prior to the date 
the person was eligible for discharge under the length of 
service system.  38 C.F.R. § 3.13(a) (2007).  However, 
38 C.F.R. § 3.13(c) provides an exception if the following 
conditions are met: (a) the person served in the active 
military, naval or air service for the period of time the 
person was obligated to serve at the time of entry into 
service; (b) the person was not discharged or released from 
such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (c) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  

Nevertheless, in reviewing 38 U.S.C. § 101(2), the Board 
notes an individual must have been discharged from active 
military service in order to qualify as a veteran.  Such 
service includes full-time duty in the Armed Forces, other 
than active duty for training.  38 U.S.C.A. § 101(21),(24) 
(West 2002).  Active duty for training consists of full-time 
duty in the Armed Forces performed by a reserve component, 
including the Marine Corps Reserve, for training purposes.  
38 U.S.C.A. § 101(22),(26),(27) (West 2002).  Review of the 
veteran's DD-214 for the July 27, 1972, to October 19, 1972, 
period of service indicates that while he was on full-time 
duty at that time, he was a member of the USMCR (United 
States Marine Corps Reserve), and was completing a period of 
training.  Thus, his service during this period would qualify 
as active duty for training, not active duty, and would not 
confer on him veteran status, regardless of the fact that 
such service was characterized as honorable.  Additionally, 
the fact the veteran was being discharged from a reserve 
component to begin a tour in the regular (non-reserve) 
services is irrelevant in determining the nature of this 
first period of service and thus 38 C.F.R. § 3.13(c) would 
not apply.  

Consequently, the appellant has no legal entitlement to VA 
benefits, such as nonservice-connected pension, which depend 
on status as a veteran, and his claim must be denied as a 
matter of law.  38 C.F.R. § 3.12(d) (2007); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As the appellant's undesirable discharge from service dated 
October 20, 1972, to September 29, 1975, is found to be a 
legal bar to VA compensation benefits, the appeal is denied.  

As the appellant's period of service dated July 27, 1972, to 
October 19, 1972, was not active military service, he is 
ineligible for nonservice-connected pension benefits, and the 
appeal as to this issue is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


